Per Curiam.
In this foreclosure action, the reliance by the defendants Peter Z. Wu and Judy M. Wu (defendants) on the case of Cummings & Lockwood v. Gray, 26 Conn. App. 293, 600 A.2d 1040 (1991), for the proposition that the trial court improperly granted summary judgment for the plaintiff on both the complaint and the counterclaim is misplaced.
In Cummings & Lockwood, the motion for summary judgment was specifically directed to the complaint while here, the plaintiff made a general motion for summary judgment which allowed the court also to resolve the issue of the counterclaim which it properly did.
We have also fully reviewed the record and briefs as to the other claims of the defendants and find them to be without merit.
The judgment is affirmed.